Citation Nr: 1416158	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  11-10 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for defective vision and retina problems.

3.  Entitlement to service connection for an infection of the right hand.

4.  Entitlement to service connection for an infection of the left hand.

5.  Entitlement to service connection for swollen joints.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for allergies.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to October 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2013.  A transcript of that hearing is associated with the claims file.

The issue of entitlement to service connection for PTSD addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On May 9, 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issues of entitlement to service connection for defective vision and retina problems; entitlement to service connection for an infection of the right hand; entitlement to service connection for an infection of the left hand; entitlement to service connection for swollen joints; entitlement to service connection for hypertension; and entitlement to service connection for allergies.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issues of entitlement to service connection for defective vision and retina problems; entitlement to service connection for an infection of the right hand; entitlement to service connection for an infection of the left hand; entitlement to service connection for swollen joints; entitlement to service connection for hypertension; and entitlement to service connection for allergies have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

By a January 2009 rating decision, the RO denied the Veteran's claims for entitlement to service connection for an acquired psychiatric disorder; entitlement to service connection for defective vision and retina problems; entitlement to service connection for an infection of the right hand; entitlement to service connection for an infection of the left hand; entitlement to service connection for swollen joints; entitlement to service connection for hypertension; and entitlement to service connection for allergies.  In May 2009, the Veteran filed a notice of disagreement to the January 2009 rating decision, and in April 2011, he perfected his appeal.  However, during a March 2013 hearing before the Board, and in a March 2013 written statement, the Veteran withdrew his appeal as to the issues of entitlement to service connection for defective vision and retina problems; entitlement to service connection for an infection of the right hand; entitlement to service connection for an infection of the left hand; entitlement to service connection for swollen joints; entitlement to service connection for hypertension; and entitlement to service connection for allergies.  With no allegation of error of fact or law remaining before the Board, the Board does not have jurisdiction to review those issues, and they are dismissed.


ORDER

The appeal as to the issues of entitlement to service connection for defective vision and retina problems; entitlement to service connection for an infection of the right hand; entitlement to service connection for an infection of the left hand; entitlement to service connection for swollen joints; entitlement to service connection for hypertension; and entitlement to service connection for allergies is dismissed.


REMAND

After reviewing the evidence of record, the Board concludes that a VA examination is warranted to determine the etiology of the Veteran's acquired psychiatric disorder, to include PTSD.  In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83. 

During his May 2013 hearing before the Board, the Veteran testified to various stressors which he believes caused his PTSD.  He stated that, while stationed in Vietnam with the U.S. Navy Seabees, his base was attacked.  He noted that he was 50 to 60 feet from incoming fire, and that four people were lost at that time.  He stated that he was detailed to pick up the remains of those who were lost after the attack.  He also testified that, one day while climbing a pole to put up power lines, he was trapped at the top of the pole during an attack.  He indicated that when he was finally able to get down from the pole, he hid under a truck.  He testified that he feared for his life during those attacks, which were hostile fire, and that he believed his life to be in danger during those instances.

During the pendency of this appeal, the criteria for verifying inservice stressors were amended, effective July 13, 2010.  The amendment states that, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and 

a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

38 C.F.R. § 3.304(f)(3) (2013). 

The evidence in the claims file reveals a diagnosis of PTSD, but does not state what stressor or stressors the diagnosis was based upon.  Thus, although there is evidence of PTSD, the evidence does not link the Veteran's diagnosed PTSD to a confirmed inservice stressor. 

Accordingly, the medical evidence of record is insufficient to determine whether the Veteran's currently diagnosed PTSD is related to an inservice stressor and, if so, whether that stressor is related to what the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft.  As such, the VA examiner must provide an opinion as to whether the Veteran's PTSD is related to the Veteran's fear of hostile military or terrorist activity.  38 C.F.R. §§ 3.159, 3.326 (2013); see Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information for evaluation purposes).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to determine whether there is a valid diagnosis of PTSD and to ascertain the nature and etiology of any psychiatric disorder found.  The Veteran's claims file and a copy of this Remand must be provided to the VA examiner for review prior to the examination.  All necessary studies or tests, to include psychological testing and evaluation, must be accomplished.

Thereafter, based upon review of the evidence of record, to include the lay statements and testimony of record, the examiner must provide an opinion as to whether the Veteran has PTSD.  The Veteran's verified stressors include exposure to incoming fire 50 to 60 feet away from him; picking up the remains of service members who died during an attack; and exposure to incoming fire while trapped at the top of a power line pole.  If PTSD is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the verified stressors are sufficient to have caused PTSD and did cause the Veteran's PTSD.  If a diagnosis of PTSD cannot be made, the examiner must specifically explain this position in light of the diagnoses of PTSD of record. 

If any psychiatric disability other than PTSD is diagnosed, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any other psychiatric disability is related to active military service.

All opinions provided must include a complete rationale and explanation of the basis for the opinion.

2.  Notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655(a) (2013). 

3.  After completing the above and conducting any other development that may be indicated, the RO must readjudicate the Veteran's claim with consideration of 3.304(f).  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, to include consideration of the revised regulation concerning PTSD.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


